United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.J., Appellant
and
DEPARTMENT OF THE TREASURY,
INTERNAL REVENUE SERVICE,
Richmond, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 16-0364
Issued: June 22, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On December 21, 2015 appellant, through counsel, filed a timely appeal from a July 28,
2015 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has more than five percent permanent impairment of each
lower extremity, for which she previously received schedule awards.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
This case was previously before the Board on nonmerit issues.2 The facts and
circumstances of the prior appeal are incorporated by reference. The relevant facts follow. On
September 14, 2005 appellant, then a 45-year-old associate advocate, filed a traumatic injury
claim (Form CA-1) alleging that on September 9, 2005 she injured her knees, left elbow, and
three fingers on her right hand when she slipped and fell while walking to her car in the
performance of duty. She stopped work on September 9, 2005. OWCP accepted appellant’s
claim for bilateral knee strain. Appellant was on and off work and received disability
compensation for intermittent periods.
On July 16, 2008 appellant filed a claim for a schedule award (Form CA-7).
By letter dated October 29, 2008, OWCP advised appellant that, under FECA, schedule
awards were not granted for soft tissue injuries such as sprains and strains and requested that she
provide medical evidence to establish that she sustained a bilateral knee injury causally related to
her September 9, 2005 employment injury, which warranted a schedule award.
In a December 4, 2008 report, Dr. Anuj Gupta, Board-certified in orthopedic surgery,
related appellant’s complaints of bilateral anterior knee pain and conducted an examination. He
observed mild swelling in both joints and maximum tenderness over the lateral facet of both
patellofemoral compartments with no tenderness or instability was noted medially and laterally.
Dr. Gupta diagnosed bilateral knee arthrosis and opined that the primary cause of appellant’s
knee pain was chronic arthrosis of both knees and significant loss of the patellofemoral cartilage.
He reported that appellant did not require surgery and had reached maximum medical
improvement. Dr. Gupta advised that appellant could continue working full duty.
Utilizing Table 17-31 of the fifth edition of the American Medical Association, Guides to
the Evaluation of Permanent Impairment (A.M.A., Guides) (5th ed. 2001), Dr. Gupta determined
that appellant had 4 percent whole person impairment and 10 percent impairment of the lower
extremity. He explained that because appellant merely exacerbated a preexisting condition as a
result of her work injury only 50 percent of the impairment rating was work related. Dr. Gupta
concluded, therefore, that appellant had 2 percent whole person permanent impairment and 5
percent impairment of the lower extremity for each knee for a total of 10 percent permanent
impairment of the lower extremities.
On September 2, 2009 appellant filed an additional claim for a schedule award.
In a letter dated September 9, 2009, OWCP requested that appellant’s physician provide
his opinion on whether appellant had reached maximum medical improvement and whether she
sustained any impairment in accordance with the sixth edition of the A.M.A., Guides. No
response was received.
By decision dated November 16, 2009, OWCP denied appellant’s schedule award claim
on the basis of insufficient medical evidence. It found that she did not submit a report from her
2

Docket No. 11-677 (issued September 26, 2011).

2

treating physician which established that she sustained a permanent impairment under the sixth
edition of the A.M.A., Guides due to her September 9, 2005 employment injury.
On November 5, 2010 OWCP received appellant’s request, through counsel, for
reconsideration. Appellant submitted an October 21, 2010 report by Dr. Gupta who related
appellant’s complaints of continued bilateral knee pain. Dr. Gupta noted that he recalculated his
previous impairment rating to the sixth edition. Referencing Table 16-3 of the sixth edition of
the A.M.A., Guides, he reported that appellant was a class 1 for osteoarthritis of both knee joints,
which correlated to 10 percent lower extremity impairment for each side, for a total of 20 percent
impairment of the bilateral lower extremities. Dr. Gupta reiterated that because appellant
aggravated a preexisting condition, only 50 percent of the impairment rating was attributable to
her work injury, which lowered appellant’s impairment rating to 10 percent permanent
impairment of the bilateral lower extremities.
By decision dated November 23, 2010, OWCP denied appellant’s request for
reconsideration finding that she did not submit any evidence that warranted further review of the
merits. It found that the medical evidence was either duplicative or immaterial to appellant’s
schedule award claim because the diagnosed condition was unrelated to appellant’s work injury.3
Appellant filed an appeal to the Board. In a decision issued on September 26, 2011, the
Board found that Dr. Gupta’s October 21, 2010 report constituted new evidence that was relevant
to appellant’s schedule award claim. The Board remanded the case to OWCP to review this
evidence and further develop the case as it deemed necessary.4
Following the Board’s September 26, 2011 decision, OWCP referred appellant’s claim to
an OWCP medical adviser to determine whether appellant had reached maximum medical
improvement and sustained permanent impairment to her lower extremities. In a handwritten
October 7, 2011 report, Dr. James W. Dyer, a Board-certified orthopedic surgeon and OWCP
medical adviser, noted that appellant’s claim was accepted for bilateral knee strain. He
recounted that appellant’s treating physician relied on Table 16-3 of the sixth edition of the
A.M.A., Guides and assigned 10 percent permanent impairment for each knee due to arthritis.
Dr. Dyer explained that he could not calculate impairment for appellant’s arthritis since this
condition was not accepted by OWCP. He related her complaints of bilateral knee pain as a
result of a fall at work and reported that x-rays revealed a small effusion with normal articular
cartilage and normal ligaments. Dr. Dyer referenced Table 16-2 of the sixth edition of A.M.A.,
Guides and opined that appellant had one percent impairment for each lower extremity. He
noted a maximum medical improvement of October 21, 2010.

3

On December 3, 2010 OWCP received appellant’s request for a telephone hearing before an OWCP Branch of
Hearings and Review hearing representative. Appellant resubmitted Dr. Gupta’s October 21, 2010 medical report.
In a decision dated December 22, 2010, OWCP advised appellant that she was not entitled to an oral hearing
regarding her schedule award claim because she had previously requested reconsideration on the same issue.
4

Docket No. 11-677 (issued September 26, 2011).

3

On December 5, 2011 OWCP granted appellant a schedule award of one percent
permanent impairment for each lower extremity. The award ran for 5.76 weeks from October 22
to December 1, 2010.
On December 14, 2011 OWCP received appellant’s request for a telephone hearing
before an OWCP hearing representative.
By decision dated January 24, 2012, the OWCP hearing representative determined that
Dr. Dyer did not adequately explain how he calculated appellant’s impairment rating as he did
not specify the diagnosis he used or default grade relied upon in his calculation of impairment.
He set aside the December 5, 2011 schedule award decision and remanded the claim for referral
to a second opinion examiner.
Following the December 14, 2011 decision, OWCP prepared a statement of accepted
facts (SOAF) and referred appellant’s claim to Dr. Eric S. Furie, a Board-certified orthopedic
surgeon and second opinion examiner. In a March 20, 2012 report, Dr. Furie described the
September 9, 2005 employment incident and noted that appellant’s claim was accepted for
bilateral knee strain. He related appellant’s complaints of continued bilateral knee pain when
performing activities. Dr. Furie reviewed appellant’s history and conducted an examination. He
observed decreased sensation to light touch in the bilateral feet and decreased sensation at the
level of the left ankle. Examination of appellant’s bilateral knees revealed normal alignment and
no effusion, abrasion, laceration, or ecchymosis. Dr. Furie also reported negative anterior
Lachman examination and negative posterior drawer. He observed tenderness on palpation of
her bilateral patellae, left worse on right, tenderness on palpation of the femoral condyles, and
minimal tenderness on palpation of both lateral joint lines. Dr. Furie recounted that x-rays
revealed no fracture, dislocation, or significant decrease in joint space of both lateral joint lines.
Dr. Furie reported that appellant’s current medical findings no longer supported the
diagnosis of bilateral knee strain but demonstrated a diagnosis of patellofemoral arthrosis. He
explained that her arthrosis may have been aggravated by the fall on her knees and the residual
from the injury was now increased articular cartilage, inflammation, and damage. Dr. Furie
opined that the September 9, 2005 employment injury caused a permanent aggravation of a
preexisting condition. He indicated that the aggravation may cease if appellant underwent
surgical treatment, but if appellant was not interested in surgical intervention then she had
reached maximum medical improvement. Utilizing table 16-3 of the sixth edition of the A.M.A.,
Guides, Dr. Furie noted that appellant’s diagnosis of patellofemoral osteoarthritis was a class 1
Class of Diagnosis (CDX) condition for a default three percent impairment. He assigned grade
modifiers of 2 for Functional History (GMFH), 2 for Physical Examination (GMPE), and 1 for
Clinical Studies (GMCS). Dr. Furie applied the net adjustment formula for a total adjustment of
2, which resulted in 5 percent permanent impairment rating of each lower extremity for a total of
10 percent impairment of the bilateral lower extremities.
In a May 2, 2012 medical adviser report, Dr. Dyer reviewed Dr. Furie’s March 20, 2012
second opinion report and concurred with his calculations that appellant had five percent
permanent impairment for each lower extremity due to her patellofemoral arthrosis. He
indicated that according to Table 16-3 of the sixth edition of the A.M.A., Guides, appellant was a
class 1 diagnosis for default three percent permanent impairment. Dr. Dyer provided grade

4

modifiers of 2 for functional history, 2 for physical examination, and 1 for clinical studies.
Applying the net adjustment formula, he determined that appellant had an adjustment of +2,
which totaled five percent permanent impairment for each lower extremity. Dr. Dyer reported
that since appellant previously received an award for one percent permanent impairment, she was
entitled to an additional four percent impairment for each lower extremity. He indicated that
appellant reached maximum medical improvement on March 20, 2012, the date of Dr. Furie’s
second-opinion report.
On May 7, 2012 OWCP expanded appellant’s claim to include permanent aggravation of
bilateral patellofemoral osteoarthritis of the knees. In a separate decision of the same date, it also
granted her an additional four percent permanent impairment for each lower extremity. The
award ran for 23.04 weeks from March 21 to August 29, 2012. Appellant did not appeal this
schedule award decision.
On March 27, 2014 appellant filed another schedule award claim (Form CA-7).
By letter dated April 7, 2014, OWCP requested that Dr. Gupta provide a medical report
based on a recent examination with his medical opinion on whether appellant had more than five
percent permanent impairment for each lower extremity in accordance with the sixth edition of
the A.M.A., Guides.
In a May 16, 2014 report, Dr. Gupta noted a diagnosis of bilateral knee degenerative joint
disease and related that appellant continued to complain of significant pain within both knee
joints. Upon examination, he observed full extension range of motion to roughly 110 degrees on
both sides and crepitus with the patellofemoral compartment on both sides. Dr. Gupta reported
that radiographs of both knee joints demonstrated fairly stable degenerative changes within both
knee joints. He explained that the symptoms appellant experienced were relatively stable and
that the conservative treatment measures did not provide very much relief in her symptoms.
Dr. Gupta indicated that because appellant’s condition appeared relatively stable, he was not in a
rush to have appellant undergo knee replacement surgery.
The employing establishment submitted a position description of her duties as a lead case
advocate.
OWCP referred appellant’s claim to Dr. Alexander N. Doman, a Board-certified
orthopedic surgeon, for a second opinion examination to determine whether appellant had
increased permanent impairment, in addition to her previously awarded five percent impairment
to each lower extremity, in accordance with the sixth edition of the A.M.A., Guides. In an
August 21, 2014 report, he described the September 9, 2005 employment injury and noted that
her claim was accepted for bilateral knee strain and aggravation of bilateral patellofemoral joint
arthrosis. Dr. Doman related appellant’s continued complaints of bilateral anterior-type knee
pain. Upon examination, he observed tenderness subjectively to pressure under the patellar facet
on both the left and right knee. Range of motion was full for appellant’s left knee and to 138
degrees for the right knee. Dr. Doman reported no knee effusion and no patellofemoral
instability. He recounted that x-rays of the left and right knee were normal and the
patellofemoral joint was well aligned.
Dr. Doman indicated that maximum medical
improvement occurred one year from the date of injury on September 9, 2006. He reported that

5

his impairment evaluation was based on aggravation of chondromalacia of the patella and
explained that this diagnosis was supported by her subjective complaints of knee pain and lack of
objective medical findings. Dr. Doman referenced Table 16-3 of the sixth edition of the A.M.A.,
Guides and determined that appellant was a class 1 injury for a criterion of soft tissue. He
recounted grade modifiers of 1 for functional history, 1 for physical examination, and 0 for
clinical studies, which resulted in a grade B classification. Thus, Dr. Doman concluded that
appellant had one percent permanent impairment of each lower extremity.
In a letter dated September 8, 2014, OWCP requested that Dr. Doman clarify whether his
impairment rating of one percent for each lower extremity was appellant’s total impairment
rating or in excess of the five percent permanent impairment that she already received.
On September 13, 2014 Dr. Doman provided a clarification report and explained that the
one percent impairment was a final, total impairment and was not in excess of the previously
given five percent impairment of each lower extremity.
In September 25 and 29, 2014 reports, Dr. Dyer reviewed Dr. Doman’s August 21, 2014
second opinion report and September 13, 2014 addendum. He related that in 2005 appellant had
a fall at work which resulted in a bilateral knee strain and aggravation of chondromalacia of her
bilateral knees. Dr. Dyer noted a date of maximum medical improvement of September 9, 2006,
approximately one year after appellant’s work injury. He indicated that a magnetic resonance
imaging (MRI) examination showed no fracture but a small effusion. Utilizing Table 16-3 of the
sixth edition of the A.M.A., Guides, Dr. Dyer opined that appellant was a class 1 B for knee
sprain, which resulted in one percent permanent impairment of each lower extremity. He noted
that he agreed with Dr. Doman that appellant had a class 1 diagnosis which resulted in one
percent impairment, not in excess of the previously awarded five percent permanent impairment.
In a decision dated September 29, 2014, OWCP denied appellant’s claim for an increased
schedule award. It found that the medical evidence failed to establish that appellant sustained
more than five percent impairment of each lower extremity as a result of her work injury.
On October 6, 2014 OWCP received appellant’s request, through counsel, for a telephone
hearing before an OWCP hearing representative, which was held on May 12, 2015. Appellant
was represented by counsel. She related that she had other injuries to her right foot, hip, and
back, but had not had any other injuries to her knees other than the September 9, 2005
employment injury. Counsel alleged that OWCP did not follow proper due process procedure
because it did not mail a “due process letter” to the medical adviser asking that he explain why
the second opinion report was more probative than appellant’s treating physician’s opinion. He
also asserted that OWCP should have referred appellant for an impartial medical examination as
a conflict in medical evidence existed between OWCP’s physicians and appellant’s physicians.
Appellant resubmitted Dr. Gupta’s May 16, 2014 report.
By decision dated July 28, 2015, the OWCP hearing representative affirmed the
September 29, 2014 OWCP decision.

6

LEGAL PRECEDENT
An employee seeking compensation under FECA has the burden of proof to establish the
essential elements of his or her claim, including an injury was sustained in the performance of
duty as alleged and that an employment injury contributed to the permanent impairment for
which schedule award compensation is alleged.5 Where a claimant has previously received a
schedule award and subsequently claims an additional schedule award due to a worsening of his
or her condition, the claimant bears the burden of proof to establish a greater impairment
causally related to the employment injury.6
The schedule award provision of FECA7 and its implementing regulations set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use, of scheduled members or functions of the body. FECA, however, does not
specify the manner in which the percentage of loss of a member shall be determined. The
method used in making such determination is a matter which rests in the sound discretion of
OWCP. For consistent results and to ensure equal justice, the Board has authorized the use of a
single set of tables so that there may be uniform standards applicable to all claimants. The
A.M.A., Guides has been adopted by OWCP as the appropriate standards for evaluating schedule
losses.8 Effective February 2009 the sixth edition of the A.M.A., Guides was adopted by
OWCP.9
The sixth edition of the A.M.A., Guides provides a diagnosis-based method of evaluation
utilizing the World health Organization’s International Classification of Functioning, Disability
and Health.10 Under the sixth edition, the evaluator identifies the impairment class for the
diagnosed condition, which is then adjusted by grade modifiers based on functional history,
physical examination, and clinical studies. The net adjustment formula is (GMFH - CDX) +
(GMPE - CDX) + (GMCS - CDX).11 Evaluators are directed to provide reasons for their
impairment rating choices, including the choices of diagnoses from regional grids and
calculations of modifier scores.12
In determining impairment for the lower extremities, an evaluator must establish the
appropriate diagnosis for each part of the lower extremity to be rated. With respect to the knee,
5

See A.M., Docket No. 13-0964 (issued November 25, 2013).

6

Edward W. Spohr, 54 ECAB 806 (2003).

7

5 U.S.C. §§ 8101-8193.

8

20 C.F.R. § 10.404 (1999); see also Jacqueline S. Harris, 54 ECAB 139 (2002).

9

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.5a (February 2013); see also Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 1
(January 2010).
10

A.M.A., Guides (6th ed. 2009), p. 3, section 1.3.

11

Id. at 494-531.

12

Id. at 23-28; see also R.V., Docket No. 10-1827 (issued April 1, 2011).

7

the relevant portion of the leg for the present case, reference is made to Table 16-3 (Knee Regional
Grid) beginning on page 509.13 After the class of diagnosis CDX is determined from the Knee
Regional Grid (including identification of a default grade value), the net adjustment formula is
applied using the grade modifier for functional history, grade modifier for physical examination
and grade modifier for clinical studies.14
ANALYSIS
OWCP initially accepted appellant’s claim for bilateral knee strain and later for
permanent aggravation of bilateral patellofemoral osteoarthritis of the knees. It previously
issued schedule awards totaling five percent for permanent impairment each of appellant’s left
and right lower extremity. On March 27, 2014 appellant filed a claim for an increased schedule
award. The Board has evaluated the evidence, and finds that appellant has not established
impairment greater than five percent impairment of each lower extremity, for which she was
previously awarded.
OWCP referred appellant’s claim to Dr. Doman for a second opinion examination to
determine whether appellant sustained additional impairment of her bilateral lower extremities in
excess of her previous five percent award according to the sixth edition of the A.M.A., Guides.
In an August 21, 2014 report, Dr. Doman accurately described the September 9, 2005
employment injury and noted that her claim was accepted for bilateral knee strain and
aggravation of bilateral patellofemoral joint arthrosis. Upon examination, he observed
tenderness to pressure under the patellar facet on both knees and no effusion or patellofemoral
instability. Range of motion was full for appellant’s left knee and to 138 degrees for the right
knee. Dr. Doman indicated that maximum medical improvement occurred one year from the
date of injury on September 9, 2006.
Utilizing Table 16-3 of the sixth edition of the A.M.A., Guides, Dr. Doman determined
that appellant was a class 1 injury for a criterion of soft tissue. He explained that his
classification was based on the diagnosis of aggravation of chondromalacia of the patella and
supported by appellant’s subjective complaints of knee pain with lack of objective medical
findings. Dr. Doman reported grade modifiers of 1 for functional history, 1 for physical
examination, and 0 for clinical studies, which resulted in a grade B classification. After applying
the net adjustment formula, he opined that appellant had one percent permanent impairment of
each lower extremity. In a September 13, 2014 addendum, Dr. Doman clarified that the one
percent permanent impairment was a final, total impairment and not in addition to the previously
awarded five percent. In September 25 and 29, 2014 report, Dr. Dyer, an OWCP medical
adviser, reviewed Dr. Doman’s August 21 and September 13, 2014 reports and agreed with his
evaluation and calculations that appellant had one percent permanent impairment of each
bilateral lower extremity.
The Board finds that Dr. Doman and the OWCP medical adviser properly applied the
A.M.A., Guides and determined that appellant had one percent permanent impairment of each
13

See A.M.A., Guides (6th ed. 2009) 509-11.

14

Id. at 515-22.

8

bilateral lower extremity. Both physicians referenced the appropriate tables concerning the
nature of appellant’s condition based on examination findings and provided medical rationale for
the percentage of impairment in accordance with the A.M.A., Guides. As appellant has
previously received a schedule award in this amount, she is not entitled to an additional schedule
award.
The only other current medical evidence of record was a May 16, 2014 report by
Dr. Gupta. Dr. Gupta related appellant’s complaints of significant pain with both knee joints and
noted a diagnosis of bilateral knee degenerative joint disease. Upon examination, he observed
full extension range of motion to roughly 110 degrees on both sides and crepitus with the
patellofemoral compartment. Dr. Gupta reported that appellant’s symptoms were relatively
stable and that conservative treatment measures did not provide much relief. The Board notes
that Dr. Gupta’s report did not address the extent of any permanent impairment due to
appellant’s injury, provide a description of any impairment in accordance with the A.M.A.,
Guides, or opine on whether appellant reached maximum medical improvement. OWCP
procedures provide that to support a schedule award, the file must contain medical evidence
which shows that the impairment has reached a permanent and fixed state and describes the
impairment in sufficient detail so that it can be visualized on review and computes the
percentage of impairment in accordance with the A.M.A., Guides.15 Appellant did not submit
such evidence. Accordingly, the Board finds that since there is no current medical report that
provides an impairment rating there is no medical basis to support appellant’s claim for an
additional schedule award.16
Appellant may request a schedule award based on evidence of a new exposure or medical
evidence showing progression of an employment-related condition resulting in permanent
impairment.
CONCLUSION
The Board finds that appellant has not established more than five percent permanent
impairment of each lower extremity, for which she previously received schedule awards.

15

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.7 (February 2013).
16

W.T., Docket No. 15-214 (issued March 26, 2015).

9

ORDER
IT IS HEREBY ORDERED THAT the July 28, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 22, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

10

